UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-6951
HAYWOOD WILLIAMS, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                           (CR-44-71-N)

                  Submitted: September 20, 2002

                      Decided: October 10, 2002

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Remanded by unpublished per curiam opinion.


                             COUNSEL

Haywood Williams, Jr., Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WILLIAMS
                             OPINION

PER CURIAM:

   Haywood Williams, Jr., alleges that he filed a timely notice of
appeal from the denial of his motion for release of his sealed medical
records and his motion for reconsideration. However, the district
court docket sheet reflects only the filing of a later letter from Wil-
liams inquiring about his appeal. Because, under Houston v. Lack,
487 U.S. 266, 276 (1988), a notice of appeal is considered filed as of
the date Williams delivered it to prison officials for mailing to the
court, the district court docket sheet is not conclusive on this issue.
Thus, we remand the case for the district court to determine whether
Williams filed a timely notice of appeal. The record, as supplemented,
will then be returned to this court for further consideration.

                                                         REMANDED